DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2020 has been entered.

Status of Claims
This action is in reply to the communications filed on 5/20/2019. The Examiner notes claims 17-36 are currently pending and have been examined; claims 17-20, 22-27, 29-31, & 33-34 are currently amended. Please see the Response to Amendments and Response to Arguments sections below for more details.

Drawings
The disclosure is objected to because of the following informalities:
The X and Y directions as claimed in claim 17 & 31 are not shown in any figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17
The claim states "…and at least 50% of the monolithic formed ceramic abrasive particles are rotated about a z-axis passing through each of the monolithic formed ceramic abrasive particles and the backing to a predetermined z-direction rotational orientation."  It is unclear what the particles are rotated in relation to. No point of reference is given to measure the angle. For examining purposes, the limitation will be interpreted as the particles can be rotated from 0 to 360 degrees in relation to any given line or plane.
All dependent claims are rejected similarly.
Regarding claim 31
The claim states "…at least 50% of the plurality of monolithic formed ceramic abrasive particles are rotated about a z-axis passing thorough each of the apertures and monolithic formed ceramic abrasive particles to a predetermined z-directional orientation."  It is unclear what the particles are rotated in relation to. No point of reference is given to measure the angle. For examining purposes, the limitation 
All dependent claims are rejected similarly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruxvoort et al. (US 5958794 A), hereinafter Bruxvoort.
Regarding claim 17 (Currently Amended),
Bruxvoort discloses a coated abrasive article [170] comprising: a plurality of monolithic formed ceramic abrasive particles [Fig 11, Col 19, line 14-27, 177 can be monolithic formed ceramic abrasive material (i.e. aluminum oxide)]; and a backing [171] extending in an x-direction and a y-direction [Fig 11]; wherein the plurality of monolithic formed ceramic abrasive particles are attached to the backing [Fig 11] and at least 50% of the monolithic formed ceramic abrasive particles are rotated about a z-axis passing through each of the formed ceramic abrasive particles and the backing to a predetermined z-direction rotational axis [Fig. 6 & 11, Col 34, line 29-31 & Col 35, line 24-41; 177 can be oriented and rotated to specific angles with at least 50% being rotated ]. 
Regarding claim 18 (Currently Amended),
Bruxvoort discloses the coated abrasive article of claim 17, wherein the z-directional rotational orientation is not random and occurs more frequently than would occur by a random z-direction rotational orientation of the plurality of monolithic formed ceramic abrasive articles [Col 34, line 29-31 & Col 35, line 24-41; 177 can be oriented and rotated to specific angles]. 
Regarding claim 19 (Currently Amended),
Bruxvoort discloses the coated abrasive article of claim 17, wherein the predetermined z-direction 
Regarding claim 20 (Currently Amended),
Bruxvoort discloses the coated abrasive article of claim 17, wherein the plurality of monolithic formed ceramic abrasive particles are attached to the backing by a make coat [173] comprising a resinous adhesive [Col 2, line 56-61, resins are used to as a binder (i.e. make coat) for the abrasive particles]. 
Regarding claim 21 (Previously Presented),
Bruxvoort discloses the coated abrasive article of claim 17, wherein the backing is a flexible backing [Col 18, line 18-20, the backing can be a flexible material]. 
Regarding claim 22 (Currently Amended),
Bruxvoort discloses the coated abrasive article of claim 17, further comprising a size coat [174] applied over the plurality of monolithic formed ceramic abrasive particles attached to the backing [Fig 11]. 
Regarding claim 23 (Currently Amended),
Bruxvoort discloses the coated abrasive article of claim 17, wherein the coated abrasive article comprises a disc [Col 16, line 17-22, the coated abrasive article can be a disc] and the predetermined z-direction rotational orientation positions the plurality of monolithic formed ceramic abrasive particles circumferentially [Col 34, line 29-31 & Col 35, line 24-41; 177 can be oriented and rotated to specific angles relative to a reference point (i.e. the center of a disc)] and a pattern created by the plurality of monolithic formed ceramic abrasive particles comprises a plurality of concentric circles [Col 34, line 29-31 & Col 35, line 24-41; 177 being oriented and rotated to specific angles off of the center of the disc (i.e. reference point) then the 177 would form concentric circles]. 
Regarding claim 24 (Currently Amended),
Bruxvoort discloses the coated abrasive article of claim 17, wherein the coated abrasive article comprises a sheet or belt [Col 16, line 17-22, the coated abrasive article can be a sheet or belt] and the predetermined z-direction rotational orientation positions the plurality of monolithic formed ceramic 
Regarding claim 25 (Currently Amended),
Bruxvoort discloses the coated abrasive article of claim 17, wherein the coated abrasive article comprises a disc [Col 16, line 17-22, the coated abrasive article can be a disc] and the predetermined z-direction rotational orientation positions the plurality of monolithic formed ceramic abrasive particles radially and a pattern created by the plurality of monolithic formed ceramic abrasive particles comprises a plurality of concentric circles [Col 16, line 28-30, 177 can be arranged in concentric circles and Col 34, line 29-31 & Col 35, line 24-41; 177 can be oriented and rotated from the center of the disc radially]. 
Regarding claim 26 (Currently Amended),
Bruxvoort discloses the coated abrasive article of claim 17, wherein at least 80% of the monolithic formed ceramic abrasive particles have the specified z-direction rotational orientation [Col 34, line 29-31 & Col 35, line 24-41; 100% of 177 can be rotated about the z-axis]. 
Regarding claim 27 (Currently Amended),
Bruxvoort discloses the coated abrasive article of claim 17, wherein the monolithic formed ceramic abrasive particles comprise plates having two opposed substantially planar surfaces [Col 34, line 19-28, 177 can be have two opposing sides; Col 34, line 31-33, the sides can be perpendicular to the backing (i.e. opposed planar surfaces)]. 
Regarding claim 28 (Previously Presented),
Bruxvoort discloses the coated abrasive article of claim 27, wherein the opposed substantially planar surfaces each have a triangular perimeter [Col 34, line 19-28, 177 can be pyramidal (i.e. the opposing planar surfaces are triangular)]. 
Regarding claim 29 (Currently Amended),
Bruxvoort discloses the abrasive article of claim 17, wherein the plurality of formed ceramic abrasive particles each comprise at least one surface feature that is chosen from: a concave surface; a 
Regarding claim 30 (Currently Amended),
Bruxvoort discloses the coated abrasive article of claim 17, wherein 100 percent of the monolithic formed ceramic abrasive particles are rotated to the predetermined z-direction rotational orientation [Col 34, line 29-31 & Col 35, line 24-41; 100% of 177 can be rotated about the z-axis]. 

Claim(s) 31-32 & 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doan et al. (US 6945857 B1),hereinafter Doan.
Regarding claim 31 (Currently Amended),
Doan discloses a method of forming a coated abrasive article [20], the method comprising: disposing a plurality of monolithic formed ceramic abrasive particles [Col 4, line 56-64 & Col 5, line 57-58; 52 can be monolithic formed ceramics of 5 Mohs or harder] in a plurality of apertures [64] of a screen [62] extending in an x- and y-direction [Fig 4A], at least 50% of the plurality of monolithic formed ceramic abrasive particles are rotated about a z-axis passing thorough each of the apertures [Fig 4A, Col 6, line 33-45; 52 are orient and rotated to specific angles along axis that pass through both 52 and 62] and monolithic formed ceramic abrasive particles to a predetermined z-directional orientation [Fig 4A, Col 6, line 33-45; 52 are orient and rotated to specific angles]; contacting the screen with a coated backing [Col 6, line 46-50; 52 are embedded or brought into contact with 24/28 (i.e. coated backing)]; and releasing the plurality of monolithic formed ceramic abrasive particles to the backing [Fig 4B], wherein a predetermined rotational direction of the monolithic formed abrasive particles about the z-axis passing through each particle and the backing is substantially the same as the predetermined z-directional orientation of the formed abrasive particles in the apertures [Fig 4A-4B, Col 6, line 33-45; the orientation of 52 is maintained from 64 to 24]. 
Regarding claim 32 (Previously Presented),
Doan discloses the method of claim 31, wherein each of the apertures has a profile defined by a shape chosen from a circle, a triangle, a square, a rectangle, a pentagon, a hexagon, a heptagon, an octagon, a nonagon, or a decagon [Col 6, line 33-45]. 

Doan as modified teaches the method of claim 31, wherein the method is free of at least one electrostatic coating and drop coating [Doan does not use electrostatic or drop coating].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al. (US 6945857 B1) in view of Roberts (US 5453106 A), hereinafter Roberts.
Regarding claim 33 (Currently Amended),
Doan as modified teaches the method of claim 31, but may not explicitly disclose wherein a largest dimension of an aperture is larger than a largest dimension of the monolithic formed ceramic abrasive particle disposed therein.
However Roberts teaches an analogous template for orienting abrasive particles wherein a largest dimension of an aperture is larger than a largest dimension of the monolithic formed ceramic abrasive particle disposed therein [Col 8, line 32-37; the recesses are slightly larger than the abrasive particles].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of Doan to be have the largest dimension of an aperture be larger than a largest dimension of the monolithic formed ceramic abrasive particle disposed therein as disclosed by Roberts. One of ordinary skill in the art would have been motivated to make this modification to enable the abrasive particles to fit within the recess with minimal misalignment (i.e. a manufacturing tolerance) which would decrease production costs. 

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al. (US 6945857 B1) in view of Prichard et al. (US 20030009949 A1), hereinafter Prichard.
Regarding claim 34 (Currently Amended),
Doan discloses the method of claim 31, but may not explicitly disclose further comprising a retaining member attached to the screen and the plurality of monolithic formed ceramic abrasive particles.
However Prichard teaches a similar aligning template that further comprising a retaining member [¶50, 68 & 54 comprise a retaining member] attached to the screen [Fig 5-6] and the plurality of monolithic formed ceramic abrasive particles [60]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen and the plurality of monolithic formed ceramic abrasive particles as disclosed by Doan to have a retaining member attached to the screen and the plurality of monolithic formed ceramic abrasive particles as disclosed by Prichard. One of ordinary skill in the art would have been motivated to make this modification to retain the abrasive particles in the apertures as well as maintaining their alignment during transport/manufacturing before attached to the backing [Prichard:  ¶50].
Regarding claim 35 (Previously Presented),
Doan as modified teaches the method of claim 34, further comprising removing the retaining member after the screen is contacted with the coated backing [Prichard: ¶50; the vacuum is removed from the abrasive particles once secured to a backing]. 

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 7-11, filed 4/27/2020 have been fully considered and are moot in light of the new grounds of rejection, see above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723